Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant's claim for foreign priority based on an applications filed in the United Kingdom of Great Britain and Northern Ireland on 1/11/2021.  It is noted, however, that applicant has not filed a certified copies of the Great Britain applications as required by 35 U.S.C. 119(b).

This application discloses the following embodiments:
Embodiment 1 - Figs. 1.1 through 1.6 
Embodiment 2 - Figs. 2.1 through 2.7
Embodiment 3 - Figs. 3.1 through 3.7
Embodiment 4 - Figs. 4.1 through 4.6
Embodiment 5 - Figs. 5.1 through 5.6

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  The differences that Embodiment 1 shows an asymmetrical 45 degree ear plug body, Embodiment 2 shows a symmetrical 45 degree ear plug body, Embodiment 3 shows smooth cylinder bent at 45 degrees, embodiment 4 shows a straight cylinder and Embodiment 5 shows two opposing conical shapes, create(s) patentably distinct designs.
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
The above embodiments divide into the following patentably distinct groups of designs:

Group I: Embodiment 1
Group II: Embodiment 2
Group III: Embodiment 3
Group IV: Embodiment 4
Group V: Embodiment 5

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive.  Applicant is also requested to direct cancelation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.

A reply to this requirement must include an election of a single group for prosecution on the merits even if this requirement is traversed. 37 CFR  1.143. Any reply that does not include an election of a single group will be held nonresponsive. Applicant is also requested to direct cancellation of all drawing figures and the corresponding descriptions which are directed to the nonelected groups.
Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another. If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentabil-ity based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).

Please note that the issue of whether a search and examination of an entire application can be made without serious burden to an examiner (as noted in MPEP § 803) is not applicable to design applications when determining whether a restriction requirement should be made; see MPEP § 1504.05. MPEP § 803 does not apply to design applications because this is an instance where other provisions have been made for design practice; see 35 USC 171. In addition, because of the single-claim regulation stated in 37 CFR 1.153, once the presence of patentably distinct designs in the application has been determined, the decision to restrict is not at the examiner’s discretion.
Also note that, “In the case of an "ornamental design for an article of manufacture," with which we are here concerned, the patenting of which is provided for in 35 U.S.C. §171, the "best mode" requirement of the first paragraph of §112 is not applicable, as a design has only one "mode" and it can be described only by illustrations showing what it looks like (though some added description in words may be useful to explain the illustrations).” Racing Strollers Inc. v. TRI Industries Inc. 11 USPQ2d 1300 (CAFC 1989.
Design applications are confined to one claim. Variations of a single inventive concept may be presented and covered by the single claim. Variations are usually presented in the form of separate embodiments. Embodiments that are considered patentably distinct by the standard of Obviousness-Type Double Patenting do not share a single inventive concept. Restriction practice is employed to remove patentably distinct embodiments from applications.
There are two consecutive steps in determining whether two designs may be kept in the same application: 
The designs must first be considered as a whole. If the two designs have overall appearances with basically the same design characteristics step two is required. 
Secondly the differences between the two designs must be considered. When the differences between the two designs are insufficient to patentably distinguish one design from the other, no restriction is required. Differences may be considered patentably insufficient when they are de minimis in nature or obvious to a designer of ordinary skill in the art. A difference is de minimis in nature when its visual effect is unrelated to the overall aesthetic appearance of the design – so minimal or so minor that it has insignificant impact on the overall visual impression. A difference is obvious when it is taught or suggested in analogous prior art. Differences may also be obvious if they are among design features, which have been declared obvious in case law.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Pratt whose telephone number is 571-272-2145.  The examiner can normally be reached on 5:00 - 1:00 MT M - F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on (571)272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael A. Pratt/Primary Design Examiner, Art Unit 2914